Order filed May 28, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00106-CR
                                   ____________

                            JOE GARCIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1434158

                                    ORDER

      The clerk’s record was filed May 20, 2015. Our review has determined that a
relevant item has been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s judgment.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 12, 2015, containing the trial court's judgment.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM